internal_revenue_service number release date index number ---------------------------------- ------------------------------------------------- ------------------------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------------- telephone number -------------------- refer reply to cc intl b02 plr-117354-13 date date ty ------ legend taxpayer holdco -------------------------------------------------- --------------------------------------------- corporation -------------------------------- country x country y ------------ ------ --------------------------------------- ------------------ -------------------------- ------ ------ ------ firm date date year year year dear ------------ plr-117354-13 this is in response to a letter dated date submitted by taxpayer’s authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for taxpayer to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code and sec_1_1295-3 with respect to taxpayer’s investment in corporation taxpayer is a u s limited_partnership taxpayer owned of holdco a limited_company organized under the laws of country x that was treated as a partnership for u s tax purposes until the liquidation of holdco on date since date holdco owned shares of corporation an entity incorporated under the laws of country y upon liquidation holdco distributed its shares of corporation pro_rata to its partners including taxpayer since year taxpayer has engaged firm for its u s tax_return preparation service firm advised taxpayer on all u s federal_income_tax matters including matters with respect to passive foreign investment companies pfics the offering materials taxpayer received with respect to the initial investment in corporation in year provided no indication that corporation was a pfic in year taxpayer was considering a sale of its interest in corporation and directed firm to analyze the federal tax consequences of a sale firm requested additional information from corporation to facilitate this analysis based on the additional information firm concluded that corporation may have been a pfic under sec_1297 for some of its taxable years beginning with year taxpayer has submitted an affidavit under penalties of perjury that describes the events that led to its failure to make a qef election with respect to corporation by the election due_date including the role of firm taxpayer also submitted and affidavit from firm which describes firm’s engagement and responsibilities this affidavit also explains firm’s failure to identify corporation’s status as a pfic until year taxpayer represents that as of the date of this request_for_ruling the pfic status of corporation has not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayer requests the consent of the commissioner of the internal_revenue_service to make a retroactive qef election with respect to corporation for year and all subsequent years under sec_1_1295-3 law and analysis sec_1295 of the code provides that any pfic shall be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 plr-117354-13 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a taxpayer may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united_states government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1_1295-3 the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events which led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made we conclude that taxpayer has satisfied sec_1_1295-3 consent is granted to taxpayer to make a retroactive qef election with respect to corporation for year and all subsequent years under sec_1_1295-3 provided that they comply with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election plr-117354-13 a copy of this ruling must be attached to any_tax return to which it is relevant this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jeffery g mitchell branch chief branch international cc
